OPINION — AG — ** NEPOTISM ** WOULD A MEMBER OF THE OKLAHOMA STATE REGENTS FOR HIGHER EDUCATION BE GUILTY OF ANY VIOLATION OF LAW IF SOME PERSON WHO IS RELATED TO HIM BY BLOOD OR MARRIAGE WITHIN THE THIRD DEGREE SHOULD BE EMPLOYED BY ONE OF THE CONSTITUENT INSTITUTIONS OF THE OKLAHOMA SYSTEM OF HIGHER EDUCATION. IT IS ASSUMED THAT YOUR REQUEST IS IN CONNECTION WITH THE ADVISABILITY OF INTRODUCING CORRECTIVE LEGISLATION ? — SUCH MEMBER WOULD `NOT' BE GUILTY OF ANY VIOLATION OF LAW. (NEPOTISM, SCHOOL, UNIVERSITIES, COLLEGE) CITE: 21 O.S. 481 [21-481], 21 O.S. 482 [21-482] (JAMES C. HARKIN)